HOUCK, PJ.
. 1. Where language of insurance policy is clear, plain, and certain, no other meaning can be added by implication or intendment.
2. In construing insurance policy, court must adopt construction best corresponding with intention of parties, which is determined by giving to language sought to be interpreted its plain, usual, and ordinary meaning..
3. If insurance policy is susceptible to different interpretations, one most favorable to insured must be adopted.
4. Where jury is waived, trial judge has same power to pass on sufficiency and weight of evidence as jury would have had, and finding will not be disturbed by reviewing court unless manifestly against weight of evidence.
5. Where from evidence different minds might arrive at different conclusions reviewing court cannot reverse conclusion of judge trying case without jury, unless his judgment is manifestly against the weight of evidence or is not supported by any evidence.
6. In action on accident policy, findings of fact by judge trying case without jury, sustained by evidence that insured was totally disabled, causing total loss of time, will not be disturbed by reviewing court.
(Shields & Patterson, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.